Per Curiam.
The proceedings brought up must be set aside.
1. The complaint does not name the prosecutrix except as “Mrs. O’Brien,” which is insufficient. Kearsley v. Gibbs, 44 N. J. L. 169, and cases cited.
2. There is no record of any conviction.
*1823. The complaint does not charge any offense within the statutes relied on, viz., Disorderly act (Rev. 1898), and Pamph. L. 1924, ch. 193. The charge is that Mrs. O’Brien and the occupants of No. 25 Beachway, at two a. m., July 21st, 1925, did act in a disorderly manner and make noise, disturbing the peace by shouting, singing and threatening each other, and fighting with each other, thereby, &c. If this is not meant to charge conduct at No. 25 Beachway, no place whatever is stated as the locus in quo. If it is meant so to charge, there is nothing to indicate that 25 Beachway was a public place (Rev. 1898; Peer v. Dixon, 82 N. J. L. 366), or public conveyance (Pamph. L. 1912, p. 161), or a quasi-public place or private property not her own. Pamph. L. 1924, p. 385.
The proceedings will therefore be set aside.